                  Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 1 of 16



                            UNITED STATES DISTRICT COURT FOR
                           THE SOUTHERN DISTRICT OF NEW YORK


   KRISTEN ROGERS,                                       )
                                                         )
                            Plaintiff,                   ) Case No.
                                                         )
             v.                                          ) JURY TRIAL DEMANDED
                                                         )
   CELGENE CORPORATION, MARK J.                          )
   ALLES, RICHARD W. BARKER, HANS                        )
   BISHOP, MICHAEL W. BONNEY, MICHAEL                    )
   D. CASEY, CARRIE S. COX, MICHAEL A.                   )
   FRIEDMAN, JULIA A. HALLER, PATRICIA                   )
   HEMINGWAY HALL, JAMES J. LOUGHLIN,                    )
   ERNEST MARIO, and JOHN H. WEILAND,                    )
                                                         )
                            Defendants.

    COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

            Plaintiff, by her undersigned attorneys, for this complaint against defendants, alleges upon

  personal knowledge with respect to herself, and upon information and belief based upon, inter

  alia, the investigation of counsel, as to all other allegations herein, as follows:

                                         NATURE OF THE ACTION

       1.         This is an action brought by Plaintiff against Celgene Corporation (“Celgene” or the

“Company”) and the members of the Company’s board of directors (collectively referred to as the

“Board” or the “Individual Defendants” and, together with Celgene, the “Defendants”) for their

violations of Sections 14(a) and 20(a) of the Securities Exchange Act of 1934 (“Exchange Act”), 15

U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities and Exchange Commission

(“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in connection with Bristol-Myers

Squibb Company’s (“Bristol-Myers”) proposed acquisition of Celgene (the “Proposed Transaction”).

       2.         On January 2, 2019, Celgene entered into an Agreement and Plan of Merger (the

“Merger Agreement”), pursuant to which Bristol-Myers will acquire Celgene in a cash and stock


                                                    1
               Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 2 of 16



transaction valued at $74 billion, with Celgene shareholders getting one share of Bristol-Myers

common stock, one contingent value right, and $50 in cash for each Celgene share (the “Merger

Consideration”).

       3.      If the Proposed Transaction is completed, Bristol-Myers shareholders will own 69

percent of the combined entity and Celgene shareholders will own the rest,

       4.      On February 1, 2019, in order to convince Celgene’s public common shareholders to

vote in favor of the Proposed Transaction, Defendants authorized the filing of a materially incomplete

and misleading joint proxy statement/prospectus on a Form S-4 Registration Statement (the “Proxy”)

with the SEC, in violation of Sections 14(a) and 20(a) of the Exchange Act.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) certain line items and components underlying the financial projections for Celgene;

(ii) the valuation analyses performed by Celgene’s financial advisors, J.P. Morgan Securities LLC

(“J.P. Morgan”) and Citigroup Global Markets Inc (“Citigroup”) and (iii) undisclosed conflicts for

J.P. Morgan and Citibank.

       6.      The special meeting of Celgene’s shareholders to vote on the Proposed Transaction is

scheduled for April 12, 2019, at 10:00 (Eastern Time) (the “Shareholder Vote”). It is therefore

imperative that the material information that has been omitted from the Proxy is disclosed prior to the

Shareholder Vote so Celgene shareholders can properly exercise their corporate voting rights.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9. Plaintiff

seeks to enjoin Defendants from taking any steps to consummate the Proposed Transaction unless and

until the material information discussed below is disclosed to Celgene’s public common shareholders

sufficiently in advance of the upcoming shareholder vote or, in the event the Proposed Transaction is

consummated, to recover damages resulting from the Defendants’ violations of the Exchange Act.


                                                  2
               Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 3 of 16



                                   JURISDICTION AND VENUE

        7.        This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934 Act

and Rule 14a-9.

         8.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either present

in this District for jurisdictional purposes or has sufficient minimum contacts with this District as to

render the exercise of jurisdiction over each Defendant by this Court permissible under the traditional

notions of fair play and substantial justice. “Where a federal statute such as Section 27 of the

[Exchange] Act confers nationwide service of process, the question becomes whether the party has

sufficient contacts with the United States, not any particular state.” Sec. Inv’r Prot. Corp. v. Vigman,

764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has minimum contacts with the

United States, Section 27 of the Act confers personal jurisdiction over the defendant in any federal

district court.” Id. at 1316.

         9.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, Celgene’s common stock trades on the Nasdaq stock exchange,

which is also headquartered in this District. See, e.g., United States v. Svoboda, 347 F.3d 471, 484

n.13 (2d Cir. 2003) (collecting cases).

                                               PARTIES

        10.     Plaintiff is, and has been continuously throughout all times relevant hereto, the owner

of Celgene common stock.

        11.     Defendant Celgene is a public company incorporated under the laws of Delaware with

principal executive offices located at 86 Morris Avenue, Summit, New Jersey 07901. Celgene’s


                                                   3
               Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 4 of 16



common stock is traded on the Nasdaq under the ticker symbol “CELG.”

       12.     Defendant Mark J. Alles is, and has been at all relevant times, a director of the

Company. Defendant Alles also serves as the CEO and Chairman of the board of directors.

       13.     Defendant Richard W. Barker is, and has been at all relevant times, a director of the

Company.

       14.     Defendant Hans Bishop is, and has been at all relevant times, a director of the

Company.

       15.     Defendant Michael W. Bonney is, and has been at all relevant times, a director of the

Company.

       16.     Defendant Michael D. Casey is, and has been at all relevant times, a director of the

Company.

       17.     Defendant Carrie S. Cox is, and has been at all relevant times, a director of the

Company.

       18.     Defendant Michael A. Friedman is, and has been at all relevant times, a director of

the Company.

       19.     Defendant Julia A. Haller is, and has been at all relevant times, a director of the

Company.

       20.     Defendant Patricia Hemingway hall is, and has been at all relevant times, a director

of the Company.

       21.     Defendant James J. Loughlin is, and has been at all relevant times, a director of the

Company.

       22.     Defendant Ernest Mario is, and has been at all relevant times, a director of the

Company.

       23.     Defendant John H. Weiland is, and has been at all relevant times, a director of the


                                                 4
               Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 5 of 16



Company.

       24.     The defendants identified in paragraphs 12 through 23 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Celgene, the “Defendants.”

                                 SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       25.     Celgene is a global biopharmaceutical company focused on the discovery,

development and commercialization of products for the treatment of cancer and other severe,

immune, inflammatory conditions.

       26.     On January 2, 2019, the Board caused the Company to enter into the Merger

Agreement with Bristol-Myers.

       27.     Pursuant to the terms of the Merger Agreement, Bristol-Myers, upon the terms and

subject to the conditions set forth in the Merger Agreement, will acquire Celgene in a cash and stock

transaction valued at $74 billion.

       28.       According to the January 3, 2019 press release announcing the Proposed

Transaction:


       NEW YORK & SUMMIT, N.J., January 3, 2019 – Bristol-Myers Squibb
       Company (NYSE:BMY) and Celgene Corporation (NASDAQ:CELG) today
       announced that they have entered into a definitive merger agreement under which
       Bristol-Myers Squibb will acquire Celgene in a cash and stock transaction with an
       equity value of approximately $74 billion. Under the terms of the agreement,
       Celgene shareholders will receive 1.0 Bristol-Myers Squibb share and $50.00 in
       cash for each share of Celgene. Celgene shareholders will also receive one tradeable
       Contingent Value Right (CVR) for each share of Celgene, which will entitle the
       holder to receive a payment for the achievement of future regulatory milestones.
       The Boards of Directors of both companies have approved the combination.

       The transaction will create a leading focused specialty biopharma company well
       positioned to address the needs of patients with cancer, inflammatory and
       immunologic disease and cardiovascular disease through high-value innovative
       medicines and leading scientific capabilities. With complementary areas of focus,
       the combined company will operate with global reach and scale, maintaining the
       speed and agility that is core to each company’s strategic approach.

                                                 5
       Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 6 of 16




Based on the closing price of Bristol-Myers Squibb stock of $52.43 on January 2,
2019, the cash and stock consideration to be received by Celgene shareholders at
closing is valued at $102.43 per Celgene share and one CVR (as described below).
When completed, Bristol-Myers Squibb shareholders are expected to own
approximately 69 percent of the company, and Celgene shareholders are expected
to own approximately 31 percent.

“Together with Celgene, we are creating an innovative biopharma leader, with
leading franchises and a deep and broad pipeline that will drive sustainable growth
and deliver new options for patients across a range of serious diseases,” said
Giovanni Caforio, M.D., Chairman and Chief Executive Officer of Bristol- Myers
Squibb. “As a combined entity, we will enhance our leadership positions across our
portfolio, including in cancer and immunology and inflammation. We will also
benefit from an expanded early-and late-stage pipeline that includes six expected
near-term product launches. Together, our pipeline holds significant promise for
patients, allowing us to accelerate new options through a broader range of cutting-
edge technologies and discovery platforms.”

Dr. Caforio continued, “We are impressed by what Celgene has accomplished for
patients, and we look forward to welcoming Celgene employees to Bristol-Myers
Squibb. Our new company will continue the strong patient focus that is core to both
companies’ missions, creating a shared organization with a goal of discovering,
developing and delivering innovative medicines for patients with serious diseases.
We are confident we will drive value for shareholders and create opportunities for
employees.”

“For more than 30 years, Celgene’s commitment to leading innovation has allowed
us to deliver life-changing treatments to patients in areas of high unmet need.
Combining with Bristol-Myers Squibb, we are delivering immediate and
substantial value to Celgene shareholders and providing them meaningful
participation in the long-term growth opportunities created by the combined
company,” said Mark Alles, Chairman and Chief Executive Officer of Celgene.
“Our employees should be incredibly proud of what we have accomplished together
and excited for the opportunities ahead of us as we join with Bristol-Myers Squibb,
where we can further advance our mission for patients. We look forward to working
with the Bristol-Myers Squibb team as we bring our two companies together.”

Compelling Strategic Benefits
 Leading franchises with complementary product portfolios provide
enhanced scale and balance. The combination creates:
      o      Leading oncology franchises in both solid tumors and hematologic
             malignancies led by Opdivo and Yervoy as well as Revlimid and
             Pomalyst;
      o      A top five immunology and inflammation franchise led by Orencia
             and Otezla; and
      o      The #1 cardiovascular franchise led by Eliquis.


                                          6
       Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 7 of 16



The combined company will have nine products with more than $1 billion in annual
sales and significant potential for growth in the core disease areas of oncology,
immunology and inflammation and cardiovascular disease.
 Near-term launch opportunities representing greater than $15 billion in
revenue potential. The combined company will have six expected near-term
product launches:
        o      Two in immunology and inflammation, TYK2 and ozanimod; and
        o      Four in hematology, luspatercept, liso-cel (JCAR017), bb2121 and
               fedratinib.

These launches leverage the combined commercial capabilities of the two
companies and will broaden and enhance Bristol-Myers Squibb’s market position
with innovative and differentiated products. This is in addition to a significant
number of lifecycle management registrational readouts expected in Immuno-
Oncology (IO).

 Early-stage pipeline builds sustainable platform for growth. The combined
company will have a deep and diverse early-stage pipeline across solid tumors and
hematologic malignancies, immunology and inflammation, cardiovascular disease
and fibrotic disease leveraging combined strengths in innovation. The early-stage
pipeline includes 50 high potential assets, many with important data readouts in the
near-term. With a significantly enhanced early-stage pipeline, Bristol-Myers
Squibb will be well positioned for long-term growth and significant value creation.

 Powerful combined discovery capabilities with world-class expertise in a
broad range of modalities. Together, the Company will have expanded innovation
capabilities in small molecule design, biologics/synthetic biologics, protein
homeostasis, antibody engineering and cell therapy. Furthermore, strong external
partnerships provide access to additional modalities.

Compelling Financial Benefits
 Strong returns and significant immediate EPS accretion. The transaction’s
internal rate of return is expected to be well in excess of Celgene’s and Bristol-
Myers Squibb’s cost of capital. The combination is expected to be more than 40
percent accretive to Bristol-Myers Squibb’s EPS on a standalone basis in the first
full year following close of the transaction.


 Strong balance sheet and cash flow generation to enable significant
investment in innovation. With more than $45 billion of expected free cash flow
generation over the first three full years post-closing, the Company is committed to
maintaining strong investment grade credit ratings while continuing its dividend
policy for the benefit of Bristol-Myers Squibb and Celgene shareholders. Bristol-
Myers Squibb will also have significant financial flexibility to realize the full
potential of the enhanced late- and early-stage pipeline.

 Meaningful cost synergies. Bristol-Myers Squibb expects to realize run-rate
cost synergies of approximately $2.5 billion by 2022. Bristol-Myers Squibb is

                                          7
              Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 8 of 16



       confident it will achieve efficiencies across the organization while maintaining a
       strong, core commitment to innovation and delivering the value of the portfolio.

       Terms and Financing
       Based on the closing price of Bristol-Myers Squibb stock on January 2, 2019, the
       cash and stock consideration to be received by Celgene shareholders is valued at
       $102.43 per share. The cash and stock consideration represents an approximately
       51 percent premium to Celgene shareholders based on the 30-day volume weighted
       average closing stock price of Celgene prior to signing and an approximately 54
       percent premium to Celgene shareholders based on the closing stock price of
       Celgene on January 2, 2019. Each share also will receive one tradeable CVR, which
       will entitle its holder to receive a one-time potential payment of $9.00 in cash upon
       FDA approval of all three of ozanimod (by December 31, 2020), liso-cel
       (JCAR017) (by December 31, 2020) and bb2121 (by March 31, 2021), in each case
       for a specified indication.

       The transaction is not subject to a financing condition. The cash portion will be
       funded through a combination of cash on hand and debt financing. Bristol-Myers
       Squibb has obtained fully committed debt financing from Morgan Stanley Senior
       Funding, Inc. and MUFG Bank, Ltd. Following the close of the transaction, Bristol-
       Myers Squibb expects that substantially all of the debt of the combined company
       will be pari passu.

       Accelerated Share Repurchase Program
       Bristol-Myers Squibb expects to execute an accelerated share repurchase program
       of up to approximately $5 billion, subject to the closing of the transaction, market
       conditions and Board approval.

       Corporate Governance
       Following the close of the transaction, Dr. Caforio will continue to serve as
       Chairman of the Board and Chief Executive Officer of the company. Two members
       from Celgene’s Board will be added to the Board of Directors of Bristol-Myers
       Squibb. The combined company will continue to have a strong presence throughout
       New Jersey.

       Approvals and Timing to Close
       The transaction is subject to approval by Bristol-Myers Squibb and Celgene
       shareholders and the satisfaction of customary closing conditions and regulatory
       approvals. Bristol-Myers Squibb and Celgene expect to complete the transaction in
       the third quarter of 2019.

The Proxy Omits Material Information

       29.      On February 1, 2019, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The special meeting of Celgene stockholders to vote on the Proposed

Transaction is on April 12, 2019. The Individual Defendants were obligated to carefully review the

                                                  8
                 Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 9 of 16



Proxy before it was filed with the SEC and disseminated to the Company’s shareholders to ensure

that it did not contain any material misrepresentations or omissions.          However, the Proxy

misrepresents or omits material information that is necessary for the Company’s shareholders to

make an informed voting decision in connection with the Proposed Transaction.

       30.        First, the Proxy fails to disclose that J.P. Morgan and Citigroup who rendered a

fairness opinion for Celgene also holds 19,940,606 and 2,109,336 shares in Bristol-Myers since

2018, respectively. This is material because J.P. Morgan and Citigroup’s ownership of Bristol-

Myers stock rendered them conflicted since J.P. Morgan and Citigroup are economically motivated

to ensure Celgene is sold to Bristol-Myers at a below market price because that will increase the

value of its Bristol-Meyers stock. The Proxy also fails to disclose whether the Board even knew

about and/or considered this conflict of interest.

       31.        The Proxy further fails to provide enough information regarding the financial

projections for the Company. In particular, the Proxy fails to disclose the line items and components

underlying Celgene’s projected unlevered free cash flows. See Proxy at 152.

       32.        Investors are concerned, perhaps above all else, with the projections and cash flows

of the companies in which they invest. Under sound corporate finance theory, the market value of a

company should be premised on the expected unlevered free cash flows of the corporation (the “Cash

Flow Projections”). Accordingly, the question that the Company’s shareholders need to answer in

determining whether to vote in favor of the Proposed Transaction is clear:            Is the Merger

Consideration fair compensation given Celgene’s projected cash flows? Without the line items and

components underlying Celgene’s Cash Flow Projections for the years 2018 to 2028, the Company’s

shareholders will not be able to answer this critical question and assess the fairness of the Merger

Consideration.

       33.        If a Proxy discloses financial projections and valuation information, such


                                                     9
              Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 10 of 16



projections must be complete and accurate. The question here is not the duty to speak, but liability

for not having spoken enough. Regarding future events, uncertain figures, and other so-called soft

information, a company may choose silence or speech elaborated by the factual basis as then

known—but it may not choose half-truths. Accordingly, Defendants have disclosed some of the

projections relied upon by J.P. Morgan and Citigroup, but have omitted the line items and

components underlying the Cash Flow Projections. Thus, Defendants’ omission renders the

projections disclosed on pages 151-52 misleading.

       34.       Citigroup’s Implied Premia Paid Analysis also renders the Proxy materially

misleading. Specifically, the Proxy fails to disclose the selected acquisition transactions utilized by

Citigroup to establish a range of one-day unaffected stock premia of 32% to 56%. As a result,

Celgene’s stockholders are unable to determine whether Citigroup’s illustrative range of prices per

share of Celgene are reasonable and reliable. See Proxy at 128.

       35.       The discussion of Citigroup’s review of Equity Research Analyst Price Targets is

also materially misleading in that it fails to identify the analysts by name and to specify the price

targets for the undisclosed analysts. See Proxy at 128.

       36.       With respect to Citigroup’s Discounted Cash Flow Analysis, the Proxy is also

materially misleading and incomplete because it omits the inputs and assumptions underlying the

selection of the range of discount rates from 8.3% to 9.5% (i.e., the components of Celgene’s

weighted average cost of capital) and the inputs and assumptions underlying the selection of the

1.50% to 3.00% terminal growth rates. See Proxy at 127.

       37.       J.P. Morgan’s Discounted Cash Flow Analysis is similarly misleading and

incomplete. While J.P. Morgan notes that the discount rate range of 8.50% to 9.50% was selected

by taking into account target capital structures, yields for U.S. Treasury notes, levered and unlevered

betas for Celgene, market risk premium, tax rates and “other appropriate factors,” the Proxy fails to


                                                   10
                Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 11 of 16



identify the actual inputs underlying the discount rate range. See Proxy at 118.

          38.   Defendants’ failure to provide the foregoing material information renders the

statements in the Proxy false and/or materially misleading.

          39.     In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure of

the foregoing material information prior to the upcoming shareholder vote concerning the Proposed

Transaction, Plaintiff will be unable to make an informed decision regarding whether to vote their

shares in favor of the Proposed Transaction, and they are thus threatened with irreparable harm,

warranting the injunctive relief sought herein.

                                               COUNT I

 (Against All Defendants for Violations of Section 14(a) of the Exchange Act and Rule 14a-9)

          40.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          41.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a national

securities exchange or otherwise, in contravention of such rules and regulations as the Commission

may prescribe as necessary or appropriate in the public interest or for the protection of investors, to

solicit or to permit the use of his name to solicit any proxy or consent or authorization in respect of

any security (other than an exempted security) registered pursuant to section 78l of this title.” 15

U.S.C. § 78n(a)(1).

          42.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and in

the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements


                                                   11
              Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 12 of 16



therein not false or misleading.” 17 C.F.R. § 240.14a-9.

       43.       The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

       44.       Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information

regarding, among other things: (i) certain line items and components underlying the financial

projections for Celgene; and (ii) the valuation analyses performed by J.P. Morgan and Citigroup in

support of their fairness opinions.

       45.       In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants, by

virtue of their roles as officers and/or directors, were aware of the omitted information but failed to

disclose such information, in violation of Section 14(a). The Individual Defendants were therefore

negligent, as they had reasonable grounds to believe material facts existed that were misstated or

omitted from the Proxy, but nonetheless failed to obtain and disclose such information to the

Company’s shareholders although they could have done so without extraordinary effort.

       46.       The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading. The

Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that J.P. Morgan and Citigroup reviewed and

discussed their financial analyses with the Board, and further states that the Board considered the

financial analyses provided by J.P. Morgan and Citigroup, as well as the fairness opinions and the

assumptions made and matters considered in connection therewith.             Further, the Individual


                                                   12
              Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 13 of 16



Defendants were privy to and had knowledge of the projections for the Company and the details

surrounding the process leading up to the signing of the Merger Agreement. The Individual

Defendants knew or were negligent in not knowing that the material information identified above

has been omitted from the Proxy, rendering the sections of the Proxy identified above to be materially

incomplete and misleading. Indeed, the Individual Defendants were required to, separately, review

J.P. Morgan’s and Citigroup’s analyses in connection with their receipt of the fairness opinions,

question J.P. Morgan and Citigroup as to the derivations of fairness, and be particularly attentive to

the procedures followed in preparing the Proxy and review it carefully before it was disseminated,

to corroborate that there are no material misstatements or omissions.

       47.       The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required to

do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately involved

in the process leading up to the signing of the Merger Agreement and preparation and review of the

Company’s financial projections.

       48.       Celgene is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

       49.       The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions are

not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only through

the exercise of this Court’s equitable powers can Plaintiff be fully protected from the immediate and

irreparable injury that Defendants’ actions threaten to inflict.


                                                    13
                Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 14 of 16



                                               COUNT II

                 (Against the Individual Defendants for Violations of Section 20(a) of the
                                             Exchange Act)

          50.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          51.     The Individual Defendants acted as controlling persons of Celgene within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

officers and/or directors of Celgene, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in the

Proxy filed with the SEC, they had the power to influence and control and did influence and control,

directly or indirectly, the decision making of the Company, including the content and dissemination

of the various statements that Plaintiff contends are materially incomplete and misleading.

          52.     Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or shortly

after these statements were issued and had the ability to prevent the issuance of the statements or

cause the statements to be corrected.

          53.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same.             The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

          54.     In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

                                                    14
               Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 15 of 16



reviewed and considered. The Individual Defendants participated in drafting and/or gave their input

on the content of those descriptions.

         55.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

         56.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate result

of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

         57.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                        PRAYER FOR RELIEF

         WHEREFORE, Plaintiff prays for judgment and relief as follows:

         A.    Preliminarily enjoining Defendants and all persons acting in concert with them from

proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless and until

the Company discloses the material information discussed above which has been omitted from the

Proxy;

         B.    Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

         C.    Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

         D.    Granting such other and further relief as this Court may deem just and proper.




                                                  15
           Case 1:19-cv-01275 Document 1 Filed 02/11/19 Page 16 of 16



                                         JURY DEMAND

     Plaintiff demands a trial by jury on all issues so triable.


Dated: February 11, 2019                            MONTEVERDE & ASSOCIATES PC
                                              By:    /s/ Juan E. Monteverde
                                                    Juan E. Monteverde (JM-8169)
                                                    The Empire State Building
                                                    350 Fifth Avenue, Suite 4405
                                                    New York, NY 10118
                                                    Tel:(212) 971-1341
                                                    Fax:(212) 202-7880
                                                    Email: jmonteverde@monteverdelaw.com


                                                    Attorneys for Plaintiff




                                                 16
